Title: To Thomas Jefferson from John Holt Rice, 30 October 1820
From: Rice, John Holt
To: Jefferson, Thomas

 Richmond 30th Octr 1820Allow me, Sir, to offer thro you to the Library of the University of Virginia, a copy of the new edition of Smith’s History. It is a small donation, indeed, but a token of deep interest felt by the donor in the prosperity of that institution. May it become an honour and a blessing to our native state, and a model for the literary establishments of others.Pardon me, a stranger for adding my most earnest wishes that the last period of your life may be as distinguished for tranquility & happiness, as the former part has been for honourable activity in the service of our country.With much respect I am &cJohn H. Rice